DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 20, 2021 has been entered.
Response to Arguments
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on April 20, 2021.
Examiner's Statement of Reason for Allowance
Claims 16-24, 26 and 31-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a Remote Support System, Image Forming Apparatus, External Terminal, Printer Controller, Methods of Controlling These, and Storage Medium.
Claims 16, 21, 26 and 32 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches [16] “[…] receive, from the image forming apparatus, a first notification notifying that a remote support service between the image forming apparatus and an external apparatus to perform maintenance of the image forming apparatus starts, wherein the external apparatus is different from the image processing apparatus; 
receive, from the image forming apparatus, a second notification notifying that the remote support service ends; and 
display, on the operation display of the image processing apparatus, an indication that the maintenance of the image forming apparatus is being performed at least during a period from when the first notification is received to when the second notification is received.” along with all other limitations as required by independent claim 16.
[21] “[…] receiving, from the image forming apparatus, a first notification notifying that a remote support service between the image forming apparatus and an external apparatus to perform maintenance of the image forming apparatus starts, wherein the external apparatus is different from the image processing apparatus; 
receiving, from the image forming apparatus, a second notification notifying that the remote support service ends; and 
displaying, on the operation display of the image processing apparatus, an indication that the maintenance of the image forming apparatus is being performed at least during a period from when the first notification is received to when the second notification is received.” along with all other limitations as required by independent claim 21.
[26] “[…] receiving, from the image forming apparatus, a first notification notifying that a remote support service between the image forming apparatus and an external apparatus to perform maintenance of the image forming apparatus starts, wherein the external apparatus is different from the image processing apparatus; 
receiving, from the image forming apparatus, a second notification notifying that the remote support service ends; and 
displaying, on the operation display of the image processing apparatus, unit an indication that the maintenance of the image forming apparatus is being performed at least during a period from when the first notification is received to when the second notification is received.” along with all other limitations as required by independent claim 26.
[32] “[…] perform a remote support service that is remotely provided by an external apparatus, wherein the external apparatus is different from the image processing apparatus; 
transmit, to the image processing apparatus, a notification that a remote support service between the image forming apparatus and the external apparatus is being performed, 
wherein the image processing apparatus displays, on an operation display of the image processing apparatus, an indication that the remote support service between the image forming apparatus and the external apparatus is being performed if the image processing apparatus receives the notification from the image forming apparatus.” along with all other limitations as required by independent claim 32.
Specifically, the closest prior art, Sato et al. (2017/0155773), Yanase (2017/0063875), Hikawa et al. (2007/0067681), Tanaka et al. (7,603,189), Hamaguchi (2009/0237725), Kuribara (2016/0286076) and Nakazato (9,819,813), fails to either .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hikawa et al. (2007/0067681) teaches a maintenance system including a maintenance server that provides maintenance information and an image processing device that has at least one of copy, print, facsimile and scan functions and which, upon detection of a maintenance event upon which a maintenance process to be carried out with respect to the image processing device, accesses the maintenance server, acquires from the maintenance server maintenance information indicating a maintenance process corresponding to the detected maintenance event, and displays the acquired maintenance information on a display.
Tanaka et al. (7,603,189) teaches an apparatus including: a reception section to receive operation information from an operation terminal; a display section; and a controller that selectively executes a first control to display in the display section an operation screen corresponding to the operation information 
Hamaguchi (2009/0237725) teaches an image processing apparatus capable of being remotely controlled by an information processing apparatus via a network includes a request transmission unit configured to transmit a remote control request to the information processing apparatus via the network, a detection unit configured to receive changing information for changing a setting value for the image processing apparatus from the information processing apparatus via the network and detect a content of the change of the setting value based on the changing information, and a display unit configured to display a message for prompting an operator of the image processing apparatus to determine whether to permit changing of the setting value according to the content of the change of the setting value detected by the detection unit.
 Kuribara (2016/0286076) teaches an image forming apparatus includes an operation unit, a management unit, a communication unit, a restricting unit, and a control unit. The operation unit receives an input signal based on a user input. The management unit manages a plurality of modes of the image forming apparatus. The plurality of modes includes a first mode and a second mode. The second mode is for remote maintenance. The communication unit transmits connection request data to a maintenance apparatus. The restricting unit restricts communication with an external apparatus. Upon receipt of the input signal, the control unit controls the management unit to shift a current mode of the image forming apparatus from the first mode to the second mode, controls the 
Nakazato (9,819,813) teaches an information processing system includes a first device configured to manage a log, and a second device coupled to the first device. The information processing system includes a first determination unit configured to detect an error occurring in the first device or the second device, and determine whether the detected error is caused by the first device; a second determination unit configured to determine whether log information including a log of the error can be saved in the first device before restarting the first device, when the first determination unit determines that the error is caused by the first device; and a saving unit configured to save the log information in the first device after restarting the first device, when the second determination unit determines that the log information cannot be saved in the first device before restarting the first device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672